Case 1:20-cv-21553-MGC Document 69 Entered on FLSD Docket 04/24/2020 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                         Case No. 20-21553-Civ-COOKE/GOODMAN

   GAYLE et al.,

                            Petitioners-Plaintiffs,
          v.
                                                             Case No. 1:20-cv-21553-MGC
   FIELD OFFICE DIRECTOR MIAMI FIELD
   OFFICE et al.,

                        Respondents-Defendants.
   ___________________________________________/

                         NOTICE OF APPEARANCE OF COUNSEL

         The undersigned appear in this case as counsel for the Petitioners and request service

  of all notices, pleadings, and other papers in this case as required by the Federal Rules of

  Procedure or by Order of this Court. Scott M. Edson, Kathryn S. Lehman, and Chad A.

  Peterson are admitted to practice in this Court.

  Date: April 24, 2020
                                                Respectfully Submitted,

                                                /s/ Scott M. Edson
                                                Scott M. Edson, Esq.
                                                Florida Bar No. 17258
                                                KING & SPALDING LLP
                                                1700 Pennsylvania Avenue NW, STE 200
                                                Washington, DC 20006-4707
                                                Telephone: (202) 737-0500
                                                Facsimile: (202) 626-3737
                                                sedson@kslaw.com

                                                Kathryn S. Lehman
                                                Florida Bar No.: 95642
                                                Chad A. Peterson
                                                Florida Bar No.: 91585
                                                KING & SPALDING LLP
Case 1:20-cv-21553-MGC Document 69 Entered on FLSD Docket 04/24/2020 Page 2 of 3




                                     1180 Peachtree Street, N.E.
                                     Atlanta, GA 30309
                                     Telephone: (404) 572-4600
                                     Facsimile: (404) 572-5100
                                     klehman@kslaw.com
                                     cpeterson@kslaw.com



                                     Counsel for Petitioners




                                        2
Case 1:20-cv-21553-MGC Document 69 Entered on FLSD Docket 04/24/2020 Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 24th day of April, 2020, I electronically filed the foregoing

  with the Clerk of Court using the CM/ECF system, which will then send a notification of

  such filing (NEF) to all counsel of record.



                                                      /s/ Scott M. Edson___________
                                                      Scott M. Edson, Esq.
                                                      Florida Bar No. 17258
                                                      KING & SPALDING LLP
                                                      1700 Pennsylvania Avenue NW, STE 200
                                                      Washington, DC 20006-4707
                                                      Telephone: (202) 737-0500
                                                      Facsimile: (202) 626-3737
                                                      sedson@kslaw.com

                                                      Attorney for Petitioners




                                                 3
